Title: To John Adams from James Lovell, 21 September 1779
From: Lovell, James
To: Adams, John


     
      My dear Sir
      
       Sepr. 21st. 1779
      
     
     By a Letter from one of the most lovely of Women in your Quarter of the Continent, I find you are engaged about a governmental Constitution for Massachusetts Bay. And by another Letter from a Friend of a different Sex I find that, after a free and full Discussion of Principles you have determined to constitute a free Republick. From the unanimous Result of your past Deliberations I am led to hope that the Report of the Committee of 31 will happily meet with an unanimous Acceptation.
     I take you now out to the Practice of the Humility which you profess in one of your Letters written in France. I want you to read think and judge in Support, if you can honestly, of that very Congress which has been so “——what shall I call it? in regard to you.” I think the Remarks or Observations in the last Pages of the Pamphlet, now sent for the Exercise of your Genius and Humility, are very good. Brother Dana has now and then appeared to me to dissent from my Ideas of the necessary Powers to be with the Arbiter of Peace and War in Admiralty Concerns. You will oblige me by conversing with him after you have read what I now send.
     I can not repeat to you what I have scrawled to S A respecting the State of the Business which concerns the Honor of A Lee for whom you performed a capital Act of Justice on the 11th. of February. I have taken up my Pen at a Table, while Congress in Committee of the whole is inventing Ways to get money, after having resolved to stop the Press.
     The Tragedy will soon be over if the States will not instantly supply us with Monies for greater Expences than ever were before known for supporting an Army.
     Having been very ill I find myself hurt by the Addition of private friendly Correspondence to what lays upon me alone of a public Kind just at this Moment of the sailing of Mr. Gerard. By Moment I mean no more or less than 24 uncertain hours. He may go this Afternoon or not till Tomorrow. Don’t you inform the Enemy. It is a Secret that has only been known to every body in this City 8 or 9 Days.
     
      Your most affectionate humb Servt
      J L
     
    